FILED
                              NOT FOR PUBLICATION                           NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALDEV SINGH,                                     No. 07-71072

               Petitioner,                        Agency No. A076-841-573

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Baldev Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, and review de novo due process claims. Mohammed


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because he failed to show that he was prejudiced by the alleged ineffective

assistance of his former counsel. See id. at 793-94 (prejudice results when “the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings” (internal quotation marks omitted)).

      To the extent Singh now contends that his former attorney was also

ineffective for failing to inform him of the need to immediately complete a Form I-

130 petition, we lack jurisdiction to consider this contention because Singh did not

raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(this court lacks jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    07-71072